\DOO\]O\

10
11
12
_ 13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2118-cV-00847-JLR Document 28 Fileo| 12/04/18 Page l of 18

HONORABLE JAl\/[ES L. ROBART `

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CORUS REALTY HGLDINGS, INC.,
Case No. 2218-cV-00847-ILR
Plaintiff,
STIPULATED PROTECTIVE ()RDER
v.

ZlLLoW GRoUP,1NC.; ZILLoW, §OTE ;)NFZC§;ON CALENDAR¢
iNC.; and TRULIA, LLC, @Cem er ,

Defendants.

 

 

l. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for Which special protection may be Warranted. Accordingly, the parties hereby
stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
acknowledge that this agreement is consistent With LCR 26(c). lt does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to confidential
treatment under the applicable legal principles, and it does not presumptively entitle parties to file 4

confidential information under seal.

STIPULATED PROTECTIVE ORDER - 1 KlLPATRICK ToWNsEND & STocKToN LLP
Case No. 2118-cv-00847-JLR 1420 Fifth Avenue, Suite 3700 Seattle, WA 981()1
1418308l6.l 206_467_96(]()

 

 

 

 

4> 1\)

\lO\U\

10
ll
12
13
14
15
16
17
18
19
20
21
22

24
25
26

Case 2:18-cv-00847-JLR Document 28 Fi\eo\ 12/04/18 Page 2 of 18

2. DEFlNlTIONS

2.1 “CONFIDENTIAL” Material:

“Confidential material” shall include the documents, tangible things, and other information
produced or otherwise exchanged that contains or reflects information that is confidential,
proprietary and/or commercially sensitive and includes:

(i) information about the producing party’s product development, design, or
specifications for commercial products;

(ii) information the producing party is obligated by law to maintain in confidence;

(iii) accounting/financial information, books, and records that are not made public;

(iv) sales information about commercial products that are not made public, including
information on pricing and sales volumes;

(v) customer information and data;

(vi) business and marketing plans, strategies, analyses, or surveys;

(vii) information on producing party’s competitors and competitive environment;

(viii) contracts and agreements or any draft, negotiations, or summaries thereof

(ix) information that is subject to the privacy interest of any individual (e.g., medical
records, financial information, etc.).

2.2 “HIGHLY CONFIDENTIAL - ATT()RNEYS’ EYES ONLY” l\/laterial: “Highly
Confidential Attorneys’ Eyes Only material” is “confidential material” that includes extremely
commercially sensitive information, disclosure of which to another party or non-party would create
a substantial risk of serious harm that could not be avoided by less restrictive means. Such
information shall include but is not limited to trade secrets7 confidential research and development,
any non-public financial, technical, marketing, pricing and revenue information, and any other

commercially sensitive trade secret information

STIPULATED PROTECHVE ORDER - 2 KILPATRICK TOWNSEND & STocKToN LLP
Case NO, 2;13_6\/_00347_]LR 1420 Fifch Avenue, Suite 3700 Seattle, WA 98101
141830816.1 " 206-467-9600

 

 

 

OO\IO\

\O

Case 2:18-cV-00847-JLR Document 28 Filed 12/04/18 Page 3 of 18

2.3 “HIGHLY CONFIDENTIAL - SOURCE CODE” Material: “Highly Confidential
Source Code material” is “contidential material” that includes extremely commercially sensitive
computer code and associated comments and revision histories, formulas, engineering
specifications, or schematics that define or otherwise describe in detail the algorithms or structure
of software, disclosure of which to another party or non-party would create a substantial risk of
serious harm that could not be avoided by less restrictive means.

3- _S£M

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (l) any information copied or extracted from confidential material; (2) all
copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise.

4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL'

4.1 Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
categories of persons and under the conditions described in this agreement Confidential material
must be stored and maintained by a receiving party at a location and in a secure manner that ensures
that access is limited to the persons authorized under this agreement

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees

of counsel to whom it is reasonably necessary to disclose the information for this litigation;

ETIPULATED PROTECTIVE ORDER - 3 KILPATRICK TOWNSEND & STOCKTON LLP
ase No. 2:18-cv-00847-JLR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141830816.1 206-467-9600

 

 

 

 

\OOQ\IO`\

Case 2:18-cv-00847-JLR Document 28 Filed 12/04/18 Page 4 of 18

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation and who have signed
the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

l ` (f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the infonnation; and

(h) any person the parties agree to in writing.

4.3. Disclosure of “HIGHLY CONFIDENTIAL ~ ATTORNEYS’ »EYES ONLY” or
“HIGHLY CONFIDENTIAL - SOURCE CODE” Materials. Unless otherwise ordered by the
court or permitted in writing by the designating party, a receiving party may disclose Highly
Confidential Attorneys’ Eyes Only or Source Code materials only to:

(a) the receiving party’s counsel of record in this action, as well as employees

of counsel to whom it is reasonably necessary to disclose the information for this litigation;

STIPULATED PROTECTIVE ORDER - 4 _ KILPATRICK ToWNsEND & STooKToN LLP
Case No_ 2118-cv-00847-JLR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141830816.1 206_467_960()

 

 

 

 

10
ll
12
13
14
15
16
17
18
19
20
21

23
24
25
26

Case 2:18-cv-00847-JLR Document 28 Fi|ecl 12/04/18 Page 5 of 18

(b) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A)
and to whom the procedures set forth in paragraph 4.4, below, have been followed;

(c) the court, court personnel, and court reporters and their staff;

(d) copy or imaging services retained by counsel to assist in the duplication of
confidential material provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(e) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information.; and

(f) any person the parties agree to in writing.

4.4 Procedures for Approving or Obiecting to Disclosure of “HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL - SOURCE
_cn`IE:

(a) Unless otherwise ordered by the court or agreed to in writing by the
designating party, a party that seeks to disclose to an expert or consultant any information or item
that has been designated “HIGHLY CONFIDENTIAL _ ATTORNEYS’ EYES ONLY” or
“HIGHLY CONFIDENTIAL - SOURCE CODE” pursuant to paragraph 4.3(b) first must make a
written request to the designating party that (1) identifies what category of information, whether it
is “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
_ SOURCE CODE,” that the receiving party seeks permission to disclose to the expert or
consultant, (2) sets forth the full name of the expert or consultant and the city and state of his or
her primary residence, (3) attaches a copy of the expert or consultant’s current resume, (4)
identifies the expert or consultant’s current employer(s), (5) to the extent non-confidential and not
privileged, identifies each person or entity from whom the expert has received compensation or

funding for work in his or her areas of expertise or to whom the expert has provided professional

STIPULATED PROTECTIVE ORDER - 5 KILPATRICK TOWNSEND & STOCKTON LLP
Case No. 2118-cv-00847-ILR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141830816.1 206-467-9600

 

 

 

 

-l>~ UJ l\)

\OOQ\]O\U\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

Case 2:18-cv-00847-JLR Document 28 Filed 12/04/18 Page 8 of 18

services, including in connection with a litigation, at any time during the preceding five years, and
(6) identifies (by name and number of the case, filing date, and location of court) any litigation in
connection with which the Expert has offered expert testimony, including through a declaration,
report, or testimony at a deposition or trial, during the preceding five years.

(b) A party that makes a request and provides the information specified in the
preceding respective paragraphs may disclose the subject protected material to the identified expert
or consultant unless, within 7 days of delivering the request, the party receives a written objection
from the designating party. Any such objection must set forth in detail the grounds on which it is
based.

(c) A party that receives a timely written objection must meet and confer with the
designating party to try to resolve the matter by agreement within seven days of the written
objection. if no agreement is reached, the party Seeking to make the disclosure to the expert or
consultant may seek a conference with the Court pursuant to the Court’s Order of September 12,
2018 and, if necessary, file a motion as provided in Local Civil Rule 7 seeking permission from
the court. Any such motion must describe the circumstances with specificity, set forth in detail the
reasons why the disclosure to the expert or consultant is reasonably necessary, assess the risk of
harm that the disclosure would entail, and suggest any additional means that could be used to
reduce that risk. In addition, any such motion must be accompanied by a competent declaration
describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and the content
of the meet and confer discussions) and setting forth the reasons advanced by the designating party
for its refusal to approve the disclosure.

In any such proceeding, the party opposing disclosure to the expert or consultant
shall bear the burden of proving that the risk of harm that the disclosure would entail (under the
safeguards proposed) outweighs the receiving party’s need to disclose the protected material to its

expert or consultant

STlPULATED PROTECTIVE ORDER _ 6 KILPATRICK ToszEND & SToCKToN LLP
Case No. 2:18-cv-00847-JLR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141330816.1 206-467-9600

 

 

 

 

-|>LQ

\DOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26

Case 2:18-cV-00847-JLR Document 28 Fi!eol 12/04/18 Page 7 of 18

4.5 Filing Confidential l\/iaterial. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party
to determine whether the designating party will remove the confidential designation whether the
document can be redacted, or whether a motion to seal or stipulation and proposed order is
warranted Local Civil Rule S(g) sets forth the procedures that must be followed and the standards
that will be applied when a party seeks permission from the court to file material under seal.

5. DESlGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards The designating party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary expenses
and burdens on other parties) expose the designating party to sanctions.

lf it comes to a designating party’ s attention that information or items that it designated for
protection do not qualify for protection the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation

5.2 l\/lanner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must

be clearly so designated before or when the material is disclosed or produced

STIPULATED PROTECTIVE ORDER - 7 KILPATRICK ToszEND & SrocKroN LLP
Case No. 2:18-cv-00847-JLR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141830816.1 206-467-9600

 

 

 

 

Case 2118-cv-00847-JLR Document 28 Filed 12/04/18 Page 8 of 18

(a) Information in documentary form: (e.g., paper or electronic documents and

2 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

\D

10

11

12

13

OO\IO\

the designating party must affix the word “CONFIDENTIAL” of “HlGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL ~ SOURCE CODE” to each page
that contains such material. If only a portion or portions of the material on a page qualifies for
protection the producing party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).

A party or non-party that makes original documents or materials available for
inspection need not designate them for protection until after the inspecting party has indicated
which material it would like copied and produced During the inspection and before the
designation all the material made available for inspection shall be deemed “HIGHLY
CONFIDENTIAL - ATTGRNEYS’ EYES ONLY,” or, for source code related materials,
“HIGHLY CONFIDENTIAL - SOURCE CODE.” After the inspecting party has identified the

14 documents it wants copied and produced, the producing party must determine which documents,

or portions thereof, qualify for protection under this Order. Then, before producing the specified

16 documents, the producing party must affix the appropriate designation in the manner described

17
18

above.

(b) Testimonv given in deposition or in other pretrial proceedings the parties

19 and any participating non-parties must identify on the record, during the deposition or other pretrial

20

21

proceeding, all protected testimony, without prejudice to their right to so designate other testimony

after reviewing the transcript Any party or non-party may, within fifteen days after receiving the

22 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

23

exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

24 at trial, the issue should be addressed during the pre-trial conference

25

(c) Other tangible items: the-producing party must affix in a prominent place

26 on the exterior of the container or containers in which the information or item is stored the word

STIPULATED PROTECTIVE ORDER - 8 KILPATRICK ToWNsEND & SToCKToN LLP
Case No_ 2:18-cv-0084'7-ILR 1420 Fifth Avenue, Suite 370() Seattle, WA 98101
141830816.1 206_457_9600

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26

Case 2118-cv-00847-JLR Document 28 Filed 12/04/18 P'age 9 of 18

“CONFIDENTIAL” or “HlGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or
“HIGHLY CONFIDENTIAL - SGURCE CODE” as appropriate If only a portion or portions of
the information or item warrant protection the producing party, to the extent practicable, shall
identify the protected portion(s).v

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation the receiving party must make reasonable efforts to ensure that the material is treated
in accordance with the provisions of this agreement
6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed

6.2 1\/1eet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding confidential
designations or for a protective order must include a certification in the motion or in a declaration
or affidavit that the movant has engaged in a good faith meet and confer conference with other
affected parties in an effort to resolve the dispute without court action The certification must list
the date, manner, and participants to the conference A good faith effort to confer requires a face-
to-face meeting or a telephone conference

6.3 Judicial Intervention. if the parties cannot resolve a challenge without court

 

intervention the designating party may file and serve a motion to retain confidentiality under Local

Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

STIPULATED PROTECTIVE ORDER - 9 KILPATRICK ToWNsEND & SToCKToN LLP
Case No. 2118-cv-00847-ILR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101

 

141830816.1 206-467-9600

 

 

\OOO\IO\

Case 2:18-cv-00847-JLR Document 28 Filed 12/04/18 Page 10 of 18

persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions All parties shall continue to maintain
the material in question as confidential until the court rules on the challenge ~
7. PRO SECUTION BAR

Absent written consent from the producing party, any individual who receives access to
Highly Confidential Attorneys’ Eyes Only material that is of a technical nature or Highly
Confidential Source Code material shall not be involved in the prosecution of patents or patent
applications directed to real-estate mobile software applications, including without limitation the
patents asserted in this action and any patent or application claiming priority to or otherwise related
to the patents asserted in this action, before any foreign or domestic agency, including the United
States Patent and Trademark Office -(“the Patent Office”). For purposes of this paragraph,
c‘prose<:ution” includes drafting, amending, advising, or otherwise affecting the scope or
maintenance of patent claims. To avoid any doubt, this paragraph does not preclude an individual
from representing a party challenging or defending a patent before a domestic or foreign agency
(including, but not limited to, a reissue protest, ex parte reexamination or inter partes review or
reexamination)_however, in the case where the individual is defending a patent before a domestic
or foreign agency, while that individual may participate in the defense of the patent, that individual
may not suggest, review, direct, or prepare any claim amendments This Prosecution Bar shall
begin when access to the Highly Confidential Attorneys’ Eyes Only material that is lof a technical
nature or Highly Confidential Source Code material is first received by the affected individual and
shall end two (2) years after the receiving individuals involvement with this action ends or two (2)

years after final termination of this action,_whichever comes first

STIPULATED PROTECTIVE GRDER - 10 KlLPATRiCK ToszEND & SToCKToN LLP
Case No. 2:18-cv-00847-JLR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141830316.1 206-467_9600

 

 

 

OO\]O\

©

10
11
12
13
14

16
17
13
19
20
21
22
23
24
25
26

Case 2:18-cv-00847-JLR Document28 Fi\ed12/04/18 Page 1101c 18

8. SOURCE CODE

8.1 To the extent production of source code becomes necessary in this case, a
Producing Party may designate source code'as “HIGHLY CONFIDENTIAL - SOURCE CODE”
in accordance with Paragraph 2.3 above.

8.2 Protected Material designated as “HIGHLY C()NFIDENTIAL ~ SOURCE CODE”
shall be subject to all of the protections specific in this Order including the Prosecution Bar set
forth in Paragraph 7, and may be disclosed only to the individuals identified in section 4.3 above.

8.3 Any source code produced in discovery shall be made available for inspection in a
format allowing it to be reasonably reviewed and searched, during normal business hours or at
other mutually agreeable times, at the Seattle office (or closest office if there is no Seattle office)
of the producing party’s lead counsel or another mutually agreed upon location The source code
shall be made available for inspection on at least two secured computers (“Source Code
Computers”) in a secured room without Internet access or network access to other computers, and
the receiving party shall not copy, remove, edit, or otherwise transfer any portion of the source
code onto any recordable media or recordable device. No smart phones or other recording devices
or cameras may be brought into the room containing the Source Code Computers. The producing
party may visually monitor the activities of the receiving party’s representatives during any source
code review, but only to ensure that there is no unauthorized recording, editing, copying, or
transmission of the source code, and not to monitor or review the notes, work product, or sections
of the code reviewed by the representative Absent agreement to the contrary, the receiving party
must give at least five (5) business days’ notice of its intent to inspect source code so the producing
party can ensure that adequate staffing is available to facilitate and monitor the source code review.

8.4 The receiving party may use appropriate tool software on the Source Code
Computers, which shall be installed by the producing party, including at least one text viewer, for
instance, Visual Slick Edit, that is capable of printing out Source Code with page and line numbers

and at least one multi-file text search tool, for instance “grep.” Licensed copies of other mutually

STIPULATED PROTECTIVE ORDER - 11 KILPATRICK ToszEND & SToCKroN LLP
Case No. 2;18-¢v_00347-ILR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141330816_1 206-467-9600

 

 

 

 

\IO\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-OO847-JLR Document 28 Filed 12/04/18 Page 12 of 18

agreed upon tool software will be installed on the Source Code Computers by the producing party.
The receiving party shall pay all costs associated with the purchase and installation of such
software tools, and must provide the producing party with copies of such software tool(s) at least
five (5) business days in advance of the date upon which the receiving party wishes to have the
additional software tools available for use on the Source Code Computers. lf the agreed upon tool
software requires a license, the receiving party shall provide the producing party with a CD or
DVD (or URL, as applicable) containing licensed copies of all software tool(s) to be loaded on the
Source Code Computers. Such request should be made at least five (5) business days in advance
of the date upon which the receiving party wishes to have the software tools available for use on
the Source Code Computers. To the extent the reviewing party makes any notes on the contents of
the source code, such notes shall also be designated as “HIGHLY CONFlDENTIAL - SOURCE
CODE” and in no event may any notes made during or after the review copy any portion of the
source code verbatim

8.5 The receiving party may request paper copies of limited portions of source code
that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other
papers, or for deposition or trial, but shall not request paper copies for the purposes of reviewing
the source code. The producing party shall provide all such source code in paper form including
bates numbers and the label “HIGHLY CONFIDENTIAL ~ SOURCE CODE.” _Absent agreement
of the parties, a receiving party may not request more than 25 consecutive pages of code, and no
more than 350 total pages of code. Any challenges to or modifications of the limitations on the
amount of source code to be printed may be made pursuant to the dispute resolution procedure and
timeframes set forth herein The receiving party shall have the burden of showing why the
additional printed code is necessary to the case and why the necessity of disclosure of this
additional code outweighs the highly confidential nature of the source code.

8.6 Access to source code material shall be limited to up to three (3) outside consultants

or experts of the receiving party (i.e., not existing employees of a party or an affiliate of a party)

STIPULATED PROTECTIVE ORDER - 12 KILPATRlCK TOWNSEND & STOCKTON LLP
Case No. 2:18-cv-00847-ILR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141830816_1 206-467-9600

 

 

 

Case 2:18-cv-00847-JLR Document 28 F_i|ed 12/04/18 Page 13 of 18

retained for the purpose of this action and approved to access such protected materials pursuant to
the above. The receiving party shall maintain a record of any individual who has inspected any
portion of the source code in electronic form. The receiving party shall maintain all paper copies
of any printed portions of the source code, as well as any notes created during the review of the
source code, in a secured, locked area. The receiving party shall not create any electronic or other
images of the paper copies and shall not convert any of the information contained in the paper
copies into any electronic format The receiving party shall only make additional paper copies if
such additional copies are (1) necessary to prepare court filings, pleadings, or other papers
(including a testifying expert’s expert report), (2) necessary for deposition or (3) otherwise
necessary for the preparation of its case. Any paper copies used during a deposition shall be
retrieved by the producing party at the end of each day and must not be given to or left with a court
reporter or any other individual. n

8.7 Upon request of the deposing party, and to the extent reasonably necessary, a
computer with the source code of the party being deposed will be made available during deposition
at the offices of the lead counsel of the producing party, with a connected printer to allow for any
additional source code that is reasonably necessary during the deposition to be printed out and
identified by production numbers or source code file name and line numbers, as appropriate Any
paper copies of source code used during a deposition shall not be provided to the court reporter or
attached to deposition transcripts All paper copies used during the deposition shall be collected
and secured by the party using the paper copy of source code at the deposition at the conclusion
of the deposition Any source code that is printed out in this manner that the receiving party wishes
to keep after the deposition shall be subject to the provisions of sub-paragraphs 8.5 and 8.6 above.
9. PROTECTED l\/LATERIAL SUBPOENAED OR ORDERED PRODUCED lN OTHER
LITIGATION

lf a party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as “CONFIDENTIAL,” “HIGHLY

STIPULATED PROTECTIVE ORDER - 13 KILPATRICK ToWNsEND & SToCKToN LLP
Case No. 2118-cv-00847-JLR ` 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141830816.1 206-467-96(]()

 

 

 

 

\O 00 \I~O‘\

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26

Case 2:18-cv-00847~JLR Document 28 Filed 12/04/18 Page 14 of 18

CONFIDENTIAL _ ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE
CODE,” that party must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by
the designating party whose confidential material may be affected

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 

lf a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circtunstance not authorized under this agreement the receiving
party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of this agreement
and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A.
11. INADVERTENT PRODUCTION OF PRIVlLEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
is not intended to modify whatever procedure may be established in an e-discovery order or
agreement that provides for production without prior privilege review. The parties agree to the

entry of a non-waiver order under Fed. ,R. Evid. 502(d) as set forth herein

STIPULATED PROTECTIVE ORDER - 14 KILPATRICK TOWNSEND & STOCKTON LLP
Case NO_ 2118_6\/-()0847_]1_,]{ ' 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141830816,1 206-467-9600

 

 

 

 

10`

11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

Case 2:18-cv-00847-.JLR Document 28 Fi|eol 12/04/18 Page 15 of 18

12. NON TERl\/IINATION AND RETURN OF DOCUl\/IENTS

Within 60 days after the termination of this action including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts and
summaries thereof Alternatively, the parties may agree upon appropriate methods of destruction

Notwithstanding this provision counsel are entitled to retain.one archival copy of all
documents filed with the court, trial, deposition and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney Work product, and consultant and expert work
product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise._

IT IS SO STIPULATED, THROUGH COUN SEL OF RECORD.

 

 

 

 

DATED: December 4, 2018 s/ Dario Machlel`dz‘
Attorneys for Plaintiff
DATED: December 4, 2018 s/ Stevcm Stark (w/ permission)
. Attorneys for Defendant
STIPULATED PROTECTIVE ORDER - 15 KILPATRICK ToWNsEND & STocKToN LLP
Case No. 2118-cv-00847-ILR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101

141830816.1 206-467-9600

 

 

 

 

\OOO\]O'\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

Case 2:18-cv-00847-JLR Document 28 Filed 12/04/18 Page 16 of 18

PURSUANT TO STIPULATION, IT lS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding
in any other court, constitute a waiver by the producing party of any privilege applicable to those
documents, including the attorney-client privilege, attorney work-product protection or any other

privilege or protection recognized by law.

DATED; 5 DQC.QMXM 2018

8§§13<

 

HONO LE JAl\/IES L. ROBART

United Sta es District Court Judge
STIPULATED PROTECTIVE ORDER _ 16 KILPATRICK TOWNSEND & SToCKToN LLP
Case No. 2:18-cv-00847-JLR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101

141330316.1 206-467-9600

 

 

 

 

10
11

12`

13
14
15
16x
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-00847-JLR Document 28 Fi|eol 12/04/18 Page 17 of 18

Mllé
ACKNOWLEDGl\/[ENT AND AGRFEl\/IENT TO BE BOUND
I, [print or type full name], of

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on [date] in the
case of Corus Really Holdz'ngs, Inc v. Zillc)w Group, Inc et al., Case No. 2;18-cv-00847-JLR. l
agree to comply with and to be bound by all the terms of this Stipulated Protective Order and l
understand and acknowledge that failure to so comply could expose me to sanctions and
punishment in the nature of contempt 1 solemnly promise that 1 will not disclose in any manner
any information or item that is subject to this Stipulated Protective Urder to any person or entity
except in strict compliance with the provisions of this Order.

l further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
Order, even if such enforcement proceedings occur after termination of this action

Date:

 

City and State where sworn and signed:

 

Printed name:

S i gnature :

 

STIPULATED PROTECTIVE ORDER _ 17 KILPATRICK ToszEND & STOCKTON LLP
Case No. 2118-cv-00847-JLR 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
141830816.1 206_467_96()0

 

 

 

 

